REINHARDT, Circuit Judge,
dissenting.
In Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), the Supreme Court adopted an exceptionally high standard for determining when an out-of-court statement bears the “particularized guarantees of trustworthiness” required for admission under the Confrontation Clause test set forth in Ohio v. Roberts, 448 U.S. 56, 66, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980). Under this standard, if a defendant is to be denied the right of cross-examination, the party seeking admission of a statement must demonstrate that “the declarant’s truthfulness is so clear from the surrounding circumstances that the test of cross-examination would be of marginal utility.... ” Wright, 497 U.S. at 820, 110 S.Ct. 3139 (emphasis added). The record before the state court in this case fails to establish that the witness’s truthfulness was “so clear” that cross-examination would have been of only “marginal utility.” Three of the six reasons relied on by the state court are wrong as a matter of law. Three were based on facts that the state court clearly misperceived. As to the latter, contrary to the state court’s finding: 1) the witness wavered in recounting the events of the crime; 2) he had a strong motive to fabricate the identifications; and 3) he was already at risk of gang violence. Cross-examination indeed might have been of far more than marginal utility. Because Zamora’s constitutional right to confront the witness against him was unquestionably violated, I dissent.